DETAILED ACTION
This final office action is in response to claims 1-20 filed on 10/06/2021. Claims 1-5 are being examined and are pending. Claims 6-20 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020, 12/15/2020, 02/17/2021 have been considered by the examiner. 

Restriction/Remarks
Based on the Response to Restriction Requirement/Election filed on 10/18/2021, Applicant Elects Group I (claims 1-5) with traverse. In view of the restriction, Applicant submits comments directed to the office failing to identify particulars of the sub-combination not required by the combination. Remarks, pg. 9. However, Examiner directs Applicant to a plurality of features required by group II not present in group I (as identified in the restriction requirement dated 08/17/2021). Particularly, limitations required in group II comprise receiving a data request from a verification platform, wherein 
Applicant further opines the office has failed to identify separate utility for the combinations based on overlap. Remarks, pg. 9. Examiner identifies separate utility between the claimed inventions, particularly with regards to group I being a method configured to compare aggregated datasets to determine a match, and then with group II being a method for producing aggregated hashed data sets. Examiner identified serious search burden in combination with the distinct inventions, based upon the inventions having a distinct classification, divergent subject matter, and requiring of different fields of search. See Restriction Requirement, pgs. 4-5.
In view of the foregoing, Examiner herein and in the restriction requirement dated 08/17/2021 discloses separate elements, utility, and serious search burden. (As required by MPEP 806.05(c)). The restriction requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both “verification source 118” (see, e.g., [0041]) and “verification platform 118”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 6-20 are objected to because of the following informality: Claims 6-20 are non-elected claims, and should be provided a designation of “withdrawn” in the response claim set. Appropriate correction is required.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kho et al. (NPL: “Design and implementation of a privacy preserving electronic health record linkage tool in Chicago”, June 2015, Hereinafter “Kho”) in view of Purves (US20170024733, Hereinafter “Purves”).
Regarding claim 1, Kho teaches a method for a verification source (abstract and pg. 1073, “Matching Algorithm” – system receives user information and determines if the user information matches other system’s user information <i.e., verifies if a match exists>) comprising: 
generating a seed hash from a pre-determined data specification (pg. 1073, “Setting” – IRB protocol created and distributed to each participating institution to follow for producing data to be shared <i.e., pre-determined data specification created>; pg. 1073, “Design of DCIFIRHD Data Infrastructure” – each institution provided a common hashing seed to use for hashing the data to be shared <i.e., the seeded hashing is part of the data specification>); 
aggregating verification data based on one or more data fields indicated by the data specification to produce aggregated verification data (pg. 1073, “Design of DCIFIRHD Data Infrastructure” – data is collected <i.e., aggregated> at each site to be processed, the data comprising pre-determined patient identification information such as name, date of birth, social security number, etc. <i.e., data fields>; pg. 1073, “Setting” – participating institutions follow the distributed IRB protocol for determining and producing the desired data to be shared <i.e., pre-determined data specification followed>); 
hashing the aggregated verification data using the seed hash to produce hashed verification data (pg. 1073, “Design of DCIFIRHD Data Infrastructure” – file is generated comprising hashes of pre-determined patient identification information such as name, date of birth, social security number, etc., wherein each hash is produced using the hash seed; see additionally pg. 1073, “Matching Algorithm” – combinations of comparison data may be generated, e.g., a seeded hash of a combination of Date of Birth + Social Security Number may be produced); 
receiving hashed customer data from a verification platform (pg. 1073, “Design of DCIFIRHD Data Infrastructure” – files comprising the seeded hashes are delivered to a host/participant site agreed upon by the participants from the participant site, for the purpose of comparing the participant’s data to find matching records); 
receiving a comparison request from the verification platform (pg. 1073, “Design of DCIFIRHD Data Infrastructure” – files comprising the seeded hashes are delivered to a host site agreed upon from the participant sites, for the purpose of comparing the participant site’s user data to find matching user data <i.e., platforms sending their data is a comparison request>); 
comparing the hashed customer data with the hashed verification data (pg. 1073, “Design of DCIFIRHD Data Infrastructure” – the received seeded hash information at the host participant is compared with other participant’s seeded hash information at the host participant site, and a match is determined based on the comparison); and 
While Kho teaches a system for receiving seeded hashed data based on a data specification and determining whether compared data produces a match, Kho appears to fail to specifically disclose returning a result to the verification platform indicating if the hashed customer data matches the verification data.  
However, Purves teaches a similar system for receiving hashed personal identifying information of a user (abstract, [0092]), wherein the system is a verification system (see [0092] and [0125] – a user’s returning a result to the verification platform indicating if the hashed customer data matches the verification data ([0081-082] – merchant may send a request to the system requesting whether the user is authentic, when a match is determined between user data and comparison data, a result is generated indicating a match, and an authorization response message may be provided to the requesting module; [0092] – the user data received from the merchant is hashed, and compared against hashed enrollment data of the user; see also [0006] and [0094-096] – receiving a comparison request and returning a match when a user match is found).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kho with the teachings of Purves, as a verification system comprising returning a result to the verification platform indicating if the hashed customer data matches the verification data, so that requesting system may know the result of the comparison and protect user data from security breaches (see, e.g., Purves at [0082] and [0125]).

Regarding claim 2, the combination Kho and Purves teaches the method of claim 1. wherein the hashed customer data comprises a plurality of hashed credentials (Purves at [0147] – hashed user data <i.e., user credentials> are provided to the wallet server), wherein comparing the hashed customer data with the hashed verification data comprises comparing each of the plurality of hashed credentials against the hashed verification data (Purves at [0092] and [0125] – each of the hashed user data is compared with hashed enrollment user data to verify the user’s identity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Kho and Purves with the teachings of Purves, wherein the hashed customer data comprises a plurality of hashed credentials, wherein comparing the hashed customer data with the hashed verification data comprises comparing each of the plurality of Purves at [0082] and [0125]).

Regarding claim 3, the combination Kho and Purves teaches the method of claim 1, wherein the hashed customer data is produced by the verification platform using the seed hash (Kho at pg. 1073, “Design of DCIFIRHD Data Infrastructure” – files comprising the seeded hashes are created at participating sites <i.e., verification platforms> and delivered to a host site agreed upon by the participants, for the purpose of comparing the participant’s data to find matching records; pg. 1073, “Matching Algorithm” – user data to be compared is seed hashed and provided from against other seed hashed data).  

Regarding claim 4, the combination of Kho and Purves teaches the method of claim 1, wherein aggregating verification data based on the one or more data fields indicated by the data specification (Kho at pg. 1073, “Design of DCIFIRHD Data Infrastructure” – data is collected <i.e., aggregated> to be processed, comprising pre-determined patient identification information such as name, date of birth, social security number, etc. <i.e., data fields>; pg. 1073, “Setting” – participating institutions follow the distributed IRB protocol for determining and producing the desired data to be shared <i.e., pre-determined data specification followed>) comprises: Page 2 of 10Application No. 16/599,054Application Filing Date: October 10, 2019Docket No. SHE19301U3filtering a plurality of data entries within a verification database using the one or more data fields to obtain filtered data (Kho at pg. 1073, “Setting” and “ Design of DCIFIRHD Data Infrastructure” – user records are created based on each site’s stored data, excluding <i.e., filtering> a plurality of data entries containing sensitive information, e.g., ZIP code information could be included but HIV status was not chosen to be shared); and arranging the filtered data into a canonical format, wherein the pre-determined data specification indicates the canonical format (Kho at pg. 1073, “Setting” – IRB protocol created and distributed to each participating .  

Regarding claim 5, the combination of Kho and Purves teaches the method of claim 1, wherein the hashed verification data comprises a plurality of hashed data entries (Kho at pg. 1073, “Design of DCIFIRHD Data Infrastructure” and “Matching Algorithm” – file comprising a plurality of seeded hashed data entries is shared with the host platform to be used in for matching against other seeded hashed data”), and wherein comparing the hashed customer data with the hashed verification data (Kho at pg. 1073, “Design of DCIFIRHD Data Infrastructure” and “Matching Algorithm” – the seeded hashed data provided by the site is compared against the other institution’s data to determine if matches exist”) comprises: selecting a first hashed data entry from the plurality of hashed data entries (Purves at [0092] and [0125] – customer hashed data entries are selected and compared against enrollment hashed data entries); determining if the hashed customer data is numerically equivalent to the hashed data entry (Purves at [0092] and [0125] – customer hashed data entries are selected and compared against enrollment hashed data entries for matching values); and responding to the hashed customer data being numerically equivalent to the hashed data entry by: setting the result to a pre-determined value indicating the hashed customer data matched the hashed verification data (Purves at [0081-082] – merchant sends a request to the system requesting whether the user is authentic, when a match is determined between user data and comparison data, a result is generated indicating a match, and an authorization response message may be provided to the requesting module; [0092] – match determined .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Rho and Purves with the teachings of Purves, comprising selecting a first hashed data entry from the plurality of hashed data entries; determining if the hashed customer data is numerically equivalent to the hashed data entry; and responding to the hashed customer data being numerically equivalent to the hashed data entry by: setting the result to a pre-determined value indicating the hashed customer data matched the hashed verification data, so that match requestors may know the result of their requests while protecting user information from  security breaches (see, e.g., Purves at [0082] and [0125]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boodaei et al (US20200134165) teaches a verification system for receiving hashed customer credentials, wherein the hashed customer credentials are used to authenticate the customer (see, e.g., [0037] and [0075-076]). Zhou et al. (US20180212931) teaches a system wherein hashed personal identification information is compared against other hashed personal identification information to match a user’s identity (see, e.g., abstract, [0006-007]). Winner et al. (US20190236642) teaches a technique for providing offers to a customer which comprises matching a customer transaction actions based on comparing hashed account numbers with stored hashed account numbers (see abstract, [0049-051], [0070]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438